896 F.2d 547Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ferris E. TRAYLOR, Appellant,Robert D. Bailey, Plaintiff-Appellee,v.UNITED STATES of America, Defendant-Appellee,andCaribbean Ventures Group, Inc., a corporation;  Sheriff ofWyoming County, West Virginia;  and Any OtherUnknown Creditors of Defendant,Caribbean Ventures Group,Inc., Defendants.
No. 88-3188.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 29, 1989.Decided:  Jan. 31, 1990.

Ferris E. Traylor, appellant pro se.
David Burton, Burton & Goad;  Gary R. Allen, Chief, David E. Brunori, Charles Edward Brookhart, William Shepard Rose, Jr., United States Department of Justice, for appellees.
Before DONALD RUSSELL and K.K. HALL, Circuit Judges, and HARRISON L. WINTER, Senior Circuit Judge.
PER CURIAM:


1
Ferris E. Traylor appeals a judgment entered by the district court striking his answer, finding the corporate debtor (Caribbean Ventures Group, Inc.) in default, and directing sale of the corporate debtor's realty in accordance with terms agreed to by its creditors.  We dismiss the appeal.


2
Traylor is not an attorney and may not represent the interests of Caribbean Ventures in this matter.   See Southwest Express Co. v. Interstate Commerce Commission, 670 F.2d 53, 54-56 (5th Cir.1982).  Further, Traylor himself was not a party to the action and has not established any legal interest which would entitle him to appeal the judgment of the district court.   See Kenny v. Quigg, 820 F.2d 665 (4th Cir.1987).


3
There being no appeal before the Court taken by a party with standing, we dismiss the appeal for lack of jurisdiction.  Traylor's motion for entry of an order deeding the subject property to him is denied.  We dispense with oral argument because the facts and legal contentions are adequately developed in the materials before the Court and argument would not aid the decisional process.


4
DISMISSED.